UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-150883 THERMAL TENNIS INC. (Exact name of registrant as specified in its Charter) Nevada 88-0367706 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 4950 Golden Springs Drive
